Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14495659 and 15966337, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The recited generation, display, etc. of a social media post for a first account of a social media service the post including: “(b) playback controls selectable to play back the set of audio tracks from the respective network sources of the audio tracks at the streaming audio service;” is not countenanced by the specifications of the earlier filed applications. As such the priority date for the instant application is considered to be the filing date of the instant application: 11/23/2020. As such the prior filed applications may comprise prior art in the instant application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 10, 19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11 of U.S. Patent No. 10846046 in view of Shepherd: 20130073979. The ‘046 patent comprises claims which are substantially similar to those of the instant application as shown:

17101549
10846046
A computing system comprising: a communications interface; at least one processor; and at least one non-transitory computer-readable medium comprising program instructions that are executable by the at least one processor such that the computing system is configured to:
A computing system of a social-media service, the computing system comprising one or more processors, a network interface, and data storage storing instructions that when executed by the one or more processors cause the computing system to perform operations comprising: 
receive, via the communications interface, data representing a set of audio tracks selected via a controller interface on a first user device, the data indicating respective network sources of the audio tracks at a streaming audio service, wherein the controller interface is associated with a first account of a social media service; 
 receiving, via the network interface, data representing (i) a playback history of multiple audio tracks that were played back at a media playback system during a playback session of the media playback system, the multiple audio tracks comprising a first audio track of a first streaming audio service and a second audio track of a second streaming audio service, and (ii) a first account of the social media service that is registered with the media playback system,
 generate a first social-media post for the first account of the social media service, the first social-media post including (a) a graphical representation of the set of audio tracks and 
generating a first social-media post for the first account of the social media service, the first social-media post including an indication of the first audio track and the second audio track that were played back at the media playback system during the playback session;
 cause the generated first social-media post to be displayed in respective feeds of multiple second accounts of the social media service that are connected to the first account within a social network of the social media service, wherein each feed of the multiple second accounts comprises
causing the generated first social-media post to be displayed in the respective feeds of multiple second accounts of the social media service that are connected to the first account within the social network of the social media service, wherein each feed of the multiple second accounts comprises 
(i) the generated first social-media post and (ii) multiple respective second social-media posts generated via accounts of the social media service that are connected to the respective second account within the social network of the social media service.
(i) the generated first social-media post and (ii) multiple respective second social-media posts generated via accounts of the social media service that are connected to the respective second account within the social network of the social media service.


The ‘046 patent lacks the recited “(b) playback controls selectable to play back the set of audio tracks from the respective network sources of the audio tracks at the streaming audio service,” particularly as such subject matter is not represented in the earlier filings of the patent family. However the subject matter of the “b” recitation is considered well-known. Particularly Shepherd: 20130073979 teaches a social media system operative to generate a post for a first user comprising generating “a first social-media post for the first account of the social media service, the first social-media post including (a) a graphical representation of the set of audio tracks (Shep: ¶ 7-13, 34-52, 64-67, 89-107, 143-153; Figs 3, 4, 7: a user interaction with content is encapsulated and generates metadata used to populate a post to a social media feed, the social media feed comprising a plurality of accounts associated with feeds in a typical social-media like manner as well as graphical representations of audio tracks and sets of audio tracks) and (b) playback controls selectable to play back the set of audio tracks from the respective network sources of the audio tracks at the streaming audio service (Shep: ¶ 7-13, 34-52, 64-67, 89-107, 143-153; Figs 3, 4, 7: posts such as that of the figures comprise selectable controls operable to playback media items, lists thereof upon specified media services).	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine these aspects of the Shepherd system, method, etc. with the subject matter of the ‘046 claims. The average skilled practitioner would have been motivated to do so for the purpose of  generating social media posts for a plurality of second, third, etc. users that drive engagement with particular media and would have expected only predictable results therefrom. As such the claims are considered unpatentable on the ground of nonstatutory double patenting.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 9, 10, 18, 19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Shepherd: 20160073979 hereinafter Shep.

Regarding claim 1
Shep teaches:
A computing system comprising: 
a communications interface (Shep: ¶ 3, 4, 7-1324-26, 47-51; Fig 1A, 2: a social networking system for sharing music comprising a client server networked architecture is described wherein a server and user device communicate over network 140; a network interface described as well understood routine and conventional); at least one processor; and at least one non-transitory computer-readable medium comprising program instructions that are executable by the at least one processor (Shep: ¶ 24-26, 112, 156-159: a user device comprising a medium bearing instruction executable by a processor to access networked data over an interface, connection, etc. and perform a social networking social media sharing method) such that the computing system is configured to: 
receive, via the communications interface, data representing a set of audio tracks selected via a controller interface on a first user device (Shep: ¶ 7-13, 34-52, 64-67, 89-107; Fig 3, 4, 7: system receives and displays a user interface for navigating the preferences of plural connected users)
the data indicating respective network sources of the audio tracks at a streaming audio service (Shep: ¶ 7-13, 42, 43, 75, 76: a user may listen to music provided by a particular streaming service and share information, notifications, etc. thereof with additional users such as upon a newsfeed including audio source, streaming service, etc. information, e.g. "Joe and 5 of your friends just listened to Party Like a Rockstar on Pandora Radio,"), wherein the controller interface is associated with a first account of a social media service (Shep: ¶ 7-13, 34-52, 64-67, 89-107, 143-153; Figs 3, 4, 7: a user interaction with content is encapsulated and generates metadata used to populate a post to a social media feed, the social media feed comprising aspects of the account of a first user); 
generate a first social-media post for the first account of the social media service, the first social-media post including (a) a graphical representation of the set of audio tracks (Shep: ¶ 7-13, 34-52, 64-67, 89-107, 143-153; Figs 3, 4, 7: a user interaction with content is encapsulated and generates metadata used to populate a post to a social media feed, the social media feed comprising a plurality of accounts associated with feeds in a typical social-media like manner as well as graphical representations of audio tracks and sets of audio tracks) and (b) playback controls selectable to play back the set of audio tracks from the respective network sources of the audio tracks at the streaming audio service (Shep: ¶ 7-13, 34-52, 64-67, 89-107, 143-153; Figs 3, 4, 7: posts such as that of the figures comprise selectable controls operable to playback media items, lists thereof upon specified media services); and
cause the generated first social-media post to be displayed in respective feeds of multiple second accounts of the social media service that are connected to the first account within a social network of the social media service (Shep: ¶ 7-13, 34-52, 64-67, 89-107, 143-153; Figs 3, 4, 7: a user interaction with content such as a media automatically generates a post which is shared to the first users’ friend-set that is connected within the social network),
wherein each feed of the multiple second accounts comprises (i) the generated first social-media post and (ii) multiple respective second social-media posts generated via accounts of the social media service that are connected to the respective second account within the social network of the social media service (Shep: ¶ 2-13, 34-52, 64-67, 89-107; Figs 3, 4, 7: a user interaction with content such as a media automatically generates a post similar to that of Figure 7 which is shared to the first users friend-set or particular connections therein, sub-sets thereof, etc. along with various other user posts of the system, said users well-known to be “connected” within the social network which enables update of each users feed based thereon).

Regarding claim 9
Shep teaches:
The computing system of claim 1, wherein the data indicating respective network sources of the audio tracks at the streaming audio service comprises uniform resource identifiers indicating the respective network sources of the audio tracks at the streaming audio service (Shep: ¶ 7-13, 52-55, 83, 84, etc.: resources such as media accessible to an URL.

Claims 10, 19 are considered substantially similar to claim 1 and are similarly rejected.

Claim 18 is considered substantially similar to claim 9 and is similarly rejected.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 8, 11, 17 rejected under 35 U.S.C. 103 as being unpatentable over Shepherd: 20130073979 hereinafter Shep as applied to claims 1, 9, 10, 18, 19 supra.

Regarding claim 2
Shep teaches:
The computing system of claim 1, wherein the set of audio tracks is a playlist (Shep: ¶ 7-13, 75, 144, etc.; Fig. 7: a user listens to and shares a playlist), and wherein the program instructions that are executable by the at least one processor such that the computing system is configured to generate the first social-media post for the first account of the social media service comprise program instructions that are executable by the at least one processor such that the computing system is configured to: 
generate a particular first social-media post for the first account of the social media service, the first social-media post including a graphical representation of the playlist (Shep: ¶ 7-13, 75, 144, etc.; Fig. 7: post comprises playlist of songs from a particular streaming service displayed in a user interface).
Shep teaches presentation of a playlist as text but Shep does not explicitly teach the playlist represented as a graphic. However Examiner takes official notice that the presentation of a playlist or other instance as a graphic element rather than clickable text was well known in the art before the effective filing date of the instant invention and would have comprised an obvious inclusion. The average skilled practitioner would have been motivated to do so for the purpose of  populating a graphical user interface with expected graphical elements and would have expected only predictable results therefrom.

Regarding claim 8
Shep teaches:
The computing system of claim 1, wherein the playback controls comprise a selectable play/pause control, that when selected, starts playback of the audio tracks (Shep: ¶ 40-42, 76: playback controls comprise a play/pause functionality assigned to two buttons or a link which when selected delivers media to a user). Shep teaches presentation of textual elements representing a media but Shep which can be clicked upon to start and/or pause playback, pausing of a media thereby but does not explicitly teach a selectable play/pause control, that when selected, starts playback of the audio tracks. However Examiner takes official notice that the media playback control such as a play/pause or other graphic button to control playback of a media was well known in the art before the effective filing date of the instant invention and would have comprised an obvious inclusion. The average skilled practitioner would have been motivated to do so for the purpose of populating a graphical user interface with expected graphical elements and would have expected only predictable results therefrom.

Claim 11 is considered substantially similar to claim 2 and is similarly rejected.

Claim 17 is considered substantially similar to claim 8 and is similarly rejected.



Claims 3-7, 12-16, 20 rejected under 35 U.S.C. 103 as being unpatentable over Shepherd: 20130073979 hereinafter Shep as applied to claims 1, 2, 10, 18, 19 supra  and further in view of Lambourne: 8483853 hereinafter Lam.

Regarding claim 3
Shep teaches:
The computing system of claim 1, wherein the at least one non-transitory computer-readable medium further comprises program instructions that are executable by the at least one processor such that the computing system is configured to: 
after selection of at least one of the playback controls via a second user device associated with a given second user account, cause playback of the set of audio tracks at a playback device (Shep: ¶ 7-13, 34-52, 64-67, 75, 143-153; Figs 3, 4, 7: a user of the system clicks upon a link to begin playback of a song, playlist, etc.). 

Shep strongly suggests but does not explicitly teach the control of a separate playback device by the Shep taught user device. 

In a related field of endeavor Lam teaches a system and method for operating a constellation of synchronous playback devices using a controller wherein a controller (Lam: Col 6; Fig 2b, 2C: a controller for a network group of synchronous playback devices) operates to invoke media for playback on a playback device and/or group thereof (Lam: 7:30-7:44; Fig 2A-C; Claims 1, 3, etc.: such as the smart loudspeaker of Fig 2A under direction of controller 2B) wherein the system controller operates to control volume on a player (Lam: 4:4-4:24). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to enable the Shep taught user device to playback media upon and/or control the volume of a separate audio playback device such as the Lam taught smart loudspeaker and/or group thereof.  The average skilled practitioner would have been motivated to do so for the purpose of delivering audio with higher fidelity than that enabled by a smartphone or computer type controller and would have expected only predictable results therefrom.

Regarding claim 4
Shep in view of Lam teaches or suggests:
The computing system of claim 3, wherein the program instructions that are executable by the at least one processor such that the computing system is configured to cause playback of the set of audio tracks at the playback device comprise program instructions that are executable by the at least one processor such that the computing system is configured to: cause one or more content delivery servers to stream audio tracks to the playback device (Shep: ¶ 7-13, 30-52; Fig 7: a user click upon a playback control, such as a link, directs a server to stream the media represented by said link); (Lam: ¶ Col 4:4-4:24, 61:6:65, 7:30-7:44; Figs 2A-C, etc.). The claim is considered obvious over Shep as modified by Lam as addressed in the base claim as it would have been obvious to apply the further teaching of Shep and/or Lam to the modified device of Shep and Lam.

Regarding claim 5
Shep in view of Lam teaches or suggests:
The computing system of claim 3, wherein the first user device comprises the playback device  (Shep: ¶ 7-13, 30-52; Fig 7: a user click upon a playback control, such as a link, directs a server to stream the media represented by said link to the user device); (Lam: ¶ Col 4:4-4:24, 6:4-7:17, 7:30-7:44; Figs 2A-C, etc.). The claim is considered obvious over Shep as modified by Lam as addressed in the base claim as it would have been obvious to apply the further teaching of Shep and/or Lam to the modified device of Shep and Lam.

Regarding claim 6
Shep in view of Lam teaches or suggests:
The computing system of claim 3, wherein the playback device is configured in a synchrony group with at least one additional playback device, and wherein the program instructions that are executable by the at least one processor such that the computing system is configured to cause playback of the set of audio tracks at the playback device comprise program instructions that are executable by the at least one processor such that the computing system is configured to: cause playback of the set of audio tracks at the playback device and the at least one additional playback device in synchrony (Lam: ¶ Col 4:4-4:24, 6:4-7:17, 7:30-7:44; Figs 2A-C, etc.: playback devices grouped by controller for playback of audio in synchrony). The claim is considered obvious over Shep as modified by Lam as addressed in the base claim as it would have been obvious to apply the further teaching of Shep and/or Lam to the modified device of Shep and Lam.

Regarding claim 7
Shep in view of Lam teaches or suggests:
The computing system of claim 6, wherein the at least one non-transitory computer-readable medium further comprises program instructions that are executable by the at least one processor such that the computing system is configured to: after receiving data indicating a volume adjustment command, cause the synchrony group to adjust the volume of the playback device and the at least one additional playback device according to the volume adjustment command (Lam: ¶ Col 4:4-4:24, 6:4-7:17, 7:30-7:44; Figs 2A-C, etc.: playback devices grouped by controller for playback of audio in synchrony wherein a groupwise volume adjustment is conducted by a controlling device). The claim is considered obvious over Shep as modified by Lam as addressed in the base claim as it would have been obvious to apply the further teaching of Shep and/or Lam to the modified device of Shep and Lam.

Claim 12, 20 are considered substantially similar to claim 3 and are similarly rejected.

Claim 13 is considered substantially similar to claim 4 and is similarly rejected.

Claim 14 is considered substantially similar to claim 5 and is similarly rejected.

Claim 15 is considered substantially similar to claim 6 and is similarly rejected.

Claim 16 is considered substantially similar to claim 7 and is similarly rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MCCORD whose telephone number is (571)270-3701. The examiner can normally be reached 730-630 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MCCORD/               Primary Examiner, Art Unit 2654